Title: To James Madison from Josiah, III Quincy, 9 March 1808
From: Quincy, Josiah, III
To: Madison, James



Sir,
Committee Room, 9th. March, 1808.

In reply to your inquiry, contained in Mr. Graham’s letter of the 29th ult. I am instructed by the Committee, to whom were referred the messages of the President of the United States of the 9th. and 15th. of February, relative to the rupture and to the amicable settlement with the Dey of Algiers, to state, that, notwithstanding "the late information from Algiers," they are desirous of the statements requested in my former letter.
They have also instructed me to request that, in addition to the information sought by that letter, you would communicate the causes which occasioned the omission, for two years, of the payments of the annuities to the Dey; the amount of the offers of cash mentioned in Mr. Lear’s letter to Mr. Kirkpatrick; and when they were made; the sum finally accepted by the Dey in lieu of the stipulated maritime stores; when the remittances, which enabled Mr. Lear to make the Cash payments, were made; whether the arrangements, with the Dey as to the cash liquidation, extend to future annuities; and what are the advantages accruing to the United States by payments in cash, instead of maritime stores.
The committee are also desirous to be informed whether any legislative interposition be necessary to secure hereafter punctual performance of the Treaty stipulations with that regency.  I am, Sir very respectfully your hbl Servt.

Josiah Quincy

